Hooker, J.
(dissenting). I am of the opinion that the charge given to the jury in this cause was erroneous in the statement that:
“If the jury should find that after the boy boarded the car others were permitted to board the car, particularly upon the running board upon which he stood, to such numbers that thereafter he was by other persons crowded out from the body of the car into a position of danger, * * * it was an act of negligence on the part of the *496defendant after the inside running board was so loaded with passengers, including the deceased, to permit others to get upon that running board, and crowd plaintiff’s deceased into a place of danger.”
The fault in this is that it imposed a liability upon the defendant to see to it that the boy was not crowded out, although such crowding was not necessarily the result of an overcrowded condition of the running board, nor in fact due to it. The instruction is broad enough to hold the defendant liable for the actual crowding into a place of danger by another person, whether that result was reasonably to be anticipated by the conductor or not. If not, there was no negligence.
There are some difficulties in the way of controlling a large concourse of people who throng upon a street car which is a common thing in this country. It is manifest that a conductor single handed would find it difficult to prevent the common and dangerous practice of hanging on to every available spot upon a car which affords an opportunity for a precarious foothold or grip, a practice which is dangerous and not creditable to the public or authorities. Perhaps the true remedy for this is to hold the company negligent for running cars under a condition of things that its servants are powerless to prevent without more active assistance than the police authorities are generally willing to give, but, if so, such liability should be confined to cases where the injury is shown to be a necessary consequence of such crowding, and not merely coincident with it, where it was not reasonably to be anticipated by the conductor. The instruction was not so limited. I express no opinion on the question of contributory negligence.
The judgment should be reversed, and a new trial ordered.